Citation Nr: 0507068	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a right great toe 
disorder.  

4.  Entitlement to service connection for residuals of a 
broken jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claims.

The veteran requested a hearing before the Board in December 
2002.  In January 2003, he instead opted for an informal 
hearing before a Decision Review Officer at the RO.  Such a 
hearing was scheduled in May 2004, but the veteran failed to 
report to the hearing.  Therefore, the Board will proceed 
with review of the claims on appeal as though the request for 
a hearing was withdrawn.  See 38 C.F.R. § 20.702(d),(e) 
(2004).  

The right great toe disorder and broken jaw claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a bilateral 
shoulder disorder.  

2.  The veteran does not currently suffer from a low back 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that he was seen 
in January 1980 with complaints including lower back pain for 
two days.  He was admitted for observation.  Subsequent 
diagnosis showed muscular lumbosacral and neck spasm.  

In November 1985, the veteran was treated for severe pain in 
his neck and low back.  He described pain starting five days 
earlier with a sore throat, gradually developing into a low 
back pain radiating to other parts of the body and lasting 
three days.  He hurt all over, and described pain when 
lifting his legs.  He was in no apparent distress other than 
pain with body movement.  His back was tender to palpation 
and he had low back pain with straight leg raising.  He was 
diagnosed with myalgia secondary to viral syndrome with 
positive strep infection.  

The veteran's lumbosacral spine x-ray report from November 
1989 showed vertebral bodies to be of normal height and 
contour with adequate maintenance of the intervertebral disc 
spaces.  There was no evidence of traumatic, neoplastic, or 
significant arthritic change involving the lumbosacral spine.  
The degree of mineralization was normal for the veteran's 
age.  The impression was a normal lumbosacral spine.  

In March 1994, the veteran was seen with complaints of right 
shoulder pain, with gradual onset of pain over one month.  He 
had full range of motion with pain on movement above 90 
degrees.  The veteran denied injury, and he was able to 
perform push-ups.  There were no sensory changes, his 
shoulder was nontender to palpation, and he had full 
strength.  He was assessed with having impingement syndrome.  
X-rays of the right shoulder showed an irregularity of the 
inferior aspect of the glenoid fossa, which was noted to most 
likely represent a congenital variant rather than a fracture.  
The remainder of the shoulder was unremarkable.  

In a follow-up treatment note, also in March 1994, the 
veteran stated his shoulder was much better.  He had a full 
range of motion with no painful arc and normal sensation.  
Pain increased with resistance to supraspinatus muscle and 
infraspinatus muscle.  His impingement was resolving.  

In August 1999, the veteran was seen with complaints of left 
shoulder pain and was assessed with impingement syndrome.  In 
a March 2000 physical examination, he noted his 
aforementioned back problems in 1980 and 1985, but did not 
note subsequent back problems.  

On separation examination in May 2000, the veteran gave a 
history of shoulder and back problems.  Clinical evaluation 
of the upper extremities and spine was normal.

In a June 2000 VA examination, the veteran provided a history 
of gradual bilateral shoulder pain starting around 1994.  He 
reported he did not have trauma but the pain increased with 
overhead lifting and similar activities.  He noted the pain 
was intermittent.  The examiner noted that the March 1994 
shoulder x-rays were "unremarkable," and noted that past 
treatment primarily consisted of non-steroidal anti-
inflammatory medications, temporary profile, and physical 
therapy.  The veteran's shoulders were symmetrical and 
nontender to palpation.  Range of motion testing revealed no 
evidence of increased discomfort or loss of mobility, and 
range of motion including forward flexion of 0 to 180 
degrees, internal and external rotation of 0 to 90 degrees, 
and abduction of 0 to 180 degrees.  There was no diagnosis 
entered regarding the shoulders.  

The veteran also provided a history of neck and back pain 
starting suddenly around 1980, but denied any previous trauma 
involving the back.  He reported two additional episodes of 
low back pain since 1980, the most recent occurring about 
three years prior to the VA examination.  In each of the 
episodes, pain reportedly lasted two days and gradually 
resolved.  The examiner noted that previous examinations had 
been unremarkable, x-rays dated in November 1989 were read as 
being normal, and that past treatment consisted primarily of 
rest and over the counter analgesics or non-steroidal anti-
inflammatory medications to relieve discomfort.  The 
veteran's physical examination showed normal gait, posture, 
and balance.  His back was symmetrical and nontender on 
palpation, and the vertebrae were midline.  There was no CVA 
tenderness.  The musculature was well developed with good 
strength and muscle tone.  Range of motion testing revealed 
no evidence of discomfort or loss of mobility, and range of 
motion including flexion of 0 to 90 degrees, extension and 
rotation of 0 to 30 degrees, and lateral flexion of 0 to 35 
degrees, left and right.  The veteran was able to walk heel-
to-toe, stand on heels and toes, and stand and hop on one 
foot.  The diagnosis was history of lower back pain, with no 
disease found.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2001, which informed him 
of the requirements to successfully establish service 
connection, advised him of his and VA's respective duties, 
and asked him to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
the August 2001 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records 
and a VA examination report.  The veteran has not indicated 
the existence of additional relevant records that the RO 
failed to obtain regarding the low back and shoulder claims.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
examination in June 2000.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the preponderance of evidence is against the claims for 
service connection for a bilateral shoulder disorder and a 
low back disorder, as the evidence does not indicate a 
current diagnosis for either disability.  Specifically, the 
veteran was given a separation examination in May 2000 and a 
VA examination in June 2000, where the examiners did not find 
any current disabilities.  To the contrary, examination of 
the back and shoulders was essentially normal.  The VA 
examiner noted the veteran's history of back pain but did not 
find a current disease, and did not enter a diagnosis 
regarding the shoulders.  The claims file does not contain 
any competent evidence showing a current diagnosis of a 
shoulder or low back disorder.  The veteran was asked to 
provide such evidence in the August 2001 letter from the RO, 
but did not.  The duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Because the veteran has not presented competent evidence of a 
current bilateral shoulder or low back disorder, the claims 
must be denied.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

While the veteran has asserted that his claimed disabilities 
were incurred in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the reasons provided above, the preponderance of evidence 
is against the  claims for entitlement to service connection 
for bilateral shoulder and low back disorders.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2004).  The Board regrets that a 
more favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.  

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  In October 2004, the veteran indicated receiving 
treatment for foot pain at Thomas Moore Clinic at Fort Hood, 
Texas; at the Temple VA Medical Center, and at Darnall Army 
Community Hospital's podiatry clinic from Dr. Richmond.  
Additionally, he reported treatment from Family Dentist in 
Harker Heights, Texas, in July 2004.  These records must be 
obtained on remand.  

Accordingly, the claim is REMANDED for the following:

1.  Make arrangements to obtain the 
veteran's relevant treatment records from 
the Thomas Moore Clinic at Fort Hood, 
Texas; the Temple VA Medical Center; 
Darnall Army Community Hospital's 
podiatry clinic, including from Dr. 
Richmond; and Family Dentist, and 
associate these with the claims file.  

2.  Thereafter, readjudicate the claims 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 



be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


